Citation Nr: 9934597	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether entitlement to improved pension benefits was properly 
denied for the period from October 1992 through September 
1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1945 to 
February 1947.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a decision from the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 1998, this case was 
remanded by the Board for further development.  The 
development has been accomplished and the case is returned to 
the Board.

FINDING OF FACT

For the annualization periods from October 1, 1992 to 
September 30, 1993, October 1, 1993 to September 30, 1994, 
and October 1, 1994 to September 30, 1995, the appellant's 
countable income was above the maximum allowable pension 
rate.


CONCLUSION OF LAW

The appellant's countable income for the annualization 
periods from October 1992 through September 1995 exceeded the 
income limitation for payment of disability pension benefits.  
38 U.S.C.A. §§ 1503, 1521, 5312 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272, 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was awarded VA pension benefits effective from 
April 1992.  At that time, his only source of income for his 
household (him and his spouse) was $547.00 in monthly Social 
Security (SS) benefits for himself.  In October 1992, he 
notified VA of a change in his household income.  He reported 
that his spouse received her first SS check in September; her 
monthly rate at that time was $478.00.  His benefits were 
subsequently terminated, effective from October 1992.  

The appellant subsequently submitted an annual eligibility 
verification report (EVR), dated in April 1993, which 
indicates that he received $563.00 in SS benefits, and that 
his spouse received $492.00 in SS benefits.  He also reported 
$2968.52 in unreimbursed medical expenses for the period from 
April 1992 through March 1993.  An EVR dated in April 1994 
indicates that he received $578.00 in monthly SS income, and 
that his spouse received $512.00 in monthly SS income.  His 
unreimbursed medical expenses were reported as $2917.00 for 
the period from April 1993 through March 1994.      

An EVR dated in April 1995 indicates that the appellant's 
household income included $594.10 in SS benefits for himself, 
and $526.10 in SS benefits for his spouse.  His unreimbursed 
medical expenses for the period from April 1994 through March 
1995 were approximately $650.

Pursuant to the Board's January 1998 remand, the RO 
requested, and the appellant submitted, EVR's and medical 
expense reports for annualization periods beginning in 
October 1992 and ending in September 1995.  The SS benefits 
were similar to EVR's previously reported, although, the 
dates that each increase became effective were not stated.  
However, the evidence of record contains computer generated 
documents (by VA) which indicate the appellant and his 
spouse's SS monthly benefits and the effective dates of each 
increase.  The following is a list of the amount of SS 
monthly income and the effective date of income changes:

Date		Appellant's SS amount	Spouse's SS 
amount	    
	10/1/92	$547.00			$478.00
	12/1/92	$563.00			$492.00
	12/1/93	$577.00			$504.00
	12/1/94	$593.10			$518.10

The following is a list of the maximum annual statutory rate 
for a veteran and spouse for improved disability pension 
purposes:

Date		Maximum Annual Rate	
	10/1/92	$9689
	12/1/92	$9980
	12/1/93	$10,240
	12/1/94	$10,527

The Board notes that the annualization periods in this case 
begin in October and end at the end of September of the 
following year.  

Improved disability pension is a benefit payable by VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other factors, the veteran's 
income is not in excess of the applicable maximum pension 
rate.  The rate payable is reduced by the amount of the 
veteran's annual income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any 
source, shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. §§ 3.271, 3.272.  Computations of income 
for pension purposes will include nonrecurring income for a 
full 12-month annualization period following receipt of such 
income.  There will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid for medical expenses within a 12-month 
annualization period so long as such amounts are in excess of 
5 percent of the applicable maximum annual pension rate in 
effect during the 12-month annualization period.  38 C.F.R. 
§ 3.272(g)

For the period from October 1992, the Board calculates the 
appellant's income as $12,300.  He had $2968 in unreimbursed 
medical expenses.  Five percent of his maximum annual rate of 
$9689 is $484.  That amount subtracted from the $2968 in 
unreimbursed medical expenses is $2485.  This last amount is 
the amount of unreimbursed medical expenses that can be 
excluded from countable income.  When $2485 is subtracted 
from $12,300, the countable income is $9816.  This countable 
income is clearly in excess of the $9689 statutory income 
limit.

For the period from December 1992, the Board calculates the 
appellant's income as $12,660.  He had $2968 in unreimbursed 
medical expenses.  Five percent of his maximum annual rate is 
$499.  That amount subtracted from the $2968 in unreimbursed 
medical expenses is $2470.  This last amount is the amount of 
unreimbursed medical expenses that can be excluded from 
countable income.  When $2470 is subtracted from $12,660, the 
countable income is $10,190.  This countable income is in 
excess of the $9980 statutory income limit.

For the period from November 1993 (when reported medical 
expenses changed), the Board calculates the appellant's 
income as $12,660.  He had $3204 in unreimbursed medical 
expenses.  Five percent of his maximum annual rate is $499.  
That amount subtracted from the $3204 in unreimbursed medical 
expenses is $2705.  This last amount is the amount of 
unreimbursed medical expenses that can be excluded from 
countable income.  When $2705 is subtracted from $12,660, the 
countable income is $9955.  This countable income $25 less 
than the $9980 statutory income limit.

For the period from December 1993, the Board calculates the 
appellant's income as $12,972.  He had $3204 in unreimbursed 
medical expenses.  Five percent of his maximum annual rate is 
$512.  That amount subtracted from the $3204 in unreimbursed 
medical expenses is $2692.  This last amount is the amount of 
unreimbursed medical expenses that can be excluded from 
countable income.  When $2692 is subtracted from $12,972, the 
countable income is $10, 280.  This countable income in 
excess of the $10,240 statutory income limit.

For the period from January 1994, the Board calculates the 
appellant's income as $12,972.  He had $3204 in unreimbursed 
medical expenses.  Five percent of his maximum annual rate is 
$512.  That amount subtracted from the $3204 in unreimbursed 
medical expenses is $2692.  This last amount is the amount of 
unreimbursed medical expenses that can be excluded from 
countable income.  When $2692 is subtracted from $12,972, the 
countable income is $10, 280.  This countable income in 
excess of the $10,240 statutory income limit.  

For the period from October 1994, when the appellant is 
accorded the benefit of the doubt, the Board calculates his 
unreimbursed medical expenses to be at essentially the same 
level as previously, that is, $3204.  His countable income 
is, therefore, $10, 280, again in excess of the $10,240 
statutory income limit. 

For the period from December 1994, the Board calculates the 
appellant's income as $13,334.  He had $3204 in unreimbursed 
medical expenses.  Five percent of his maximum annual rate is 
$526.  That amount subtracted from the $3204 in unreimbursed 
medical expenses is $2678.  This last amount is the amount of 
unreimbursed medical expenses that can be excluded from 
countable income.  When $2678 is subtracted from $13,334, the 
countable income is $10,656.  This countable income in excess 
of the $10,527 statutory income limit.

These calculations show that for each annualization period, 
10/92 through 9/93, 10/93 through 9/94 and 10/94 through 
9/95, the net result is that the countable income for the 
appellant and spouse was greater than the maximum statutory 
income limit for improved pension benefits.


ORDER

The appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

